Hunt, Presiding Justice,
dissenting.
I respectfully dissent. The statute in question, OCGA § 19-7-24, clearly requires payment of expenses by each parent for a child born out of wedlock. The statute limits covered expenses to those incurred for the child’s maintenance, protection, and education. The plain language of the statute provides neither authority nor justification for the majority’s inference of an obligation to provide payment for prenatal care, particularly in light of the criminal abandonment statute, OCGA § 19-10-1, which specifically allows the imposition of such an obligation. The majority states the truism that prenatal care for a child has an impact on postnatal care. So, too, do a myriad of other things such as: food, shelter, and clothing for the mother, childbirth classes for the mother, exercise classes for the mother, classes or courses to assist the mother to stop smoking, drinking, etc. Without any of these, the born child’s life might be an “uphill climb.” While it would be laudable had the legislature chosen any of the foregoing, as well as prenatal care, to be included within the scope of the parents’ support obligation under OCGA § 19-7-24, the legislature simply did not do so.
While purporting to construe the statute, the majority, instead, has created an obligation not contained in the statute, so that the statute will cover what the majority would like the law to be. Moreover, the concurring opinion’s view that to exclude prenatal expenses from the statute’s coverage would result in a reversion “to a time when fathers bore no responsibility at all to children born out of wedlock,” trivializes the significant obligation (acknowledged by the father in this case) to provide for the child through majority — 18 *448years.
Decided September 20, 1993
Reconsideration denied October 22, 1993.
Johnson & Montgomery, Nisbet S. Kendrick III, for appellant.
Richard L. Moore, Nancy Howard Syrop, for appellee.
I am authorized to state that Justice Fletcher and Justice Carley join in this dissent.